Judgment unanimously reversed on the law and matter remitted to Department of Correctional Services, in accordance with the following memorandum: Although petitioner failed to attend his tier III disciplinary hearing, he is nevertheless entitled to receive a written statement setting forth the disposition of the charges, including the evidence relied upon and the reasons for the penalty imposed (7 NYCRR 254.7 [c]). Petitioner’s averment that the written disposition was never given to him is uncontroverted. Moreover, while the record demonstrates that the Departmental Review Board reviewed the disciplinary hearing, that action must be viewed as a nullity. Petitioner avers that he never took an administrative appeal and the record fails to demonstrate that such an appeal was taken. The matter is remitted to the Department of Correctional Services with a direction that the written statement of disposition forthwith be served upon petitioner. (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J.—art 78.) Present —Dillon, P. J., Doerr, Green, Pine and Davis, JJ.